171 S.E.2d 84 (1969)
7 N.C. App. 73
STATE of North Carolina
v.
James Marion STOVALL.
No. 6930SC494.
Court of Appeals of North Carolina.
December 17, 1969.
*85 Robert Morgan, Atty. Gen., by R. S. Weathers, Raleigh, Staff Atty., for the State.
C. E. Hyde, Murphy, for defendant.
BROCK, Judge.
The judgment appealed from was entered 31 March 1969. The record does not contain an order of the trial tribunal extending time for docketing the record on appeal in this Court. Therefore, in accordance with the rules of practice, the record on appeal should have been docketed in this Court no later than 29 June 1969. Rule 5, Rules of Practice in the Court of Appeals of North Carolina. The record on appeal in this case was docketed in this Court on 27 August 1969, almost two months beyond the time allowed by Rule 5. For failure of defendant to comply with the rules, the appeal is subject to dismissal by this Court ex mero motu. State v. Wilson, 3 N.C.App. 225, 164 S.E.2d 546.
Nevertheless we have reviewed the record on appeal with particular reference to defendant's assignments of error. In our opinion, defendant was given a fair trial, free from prejudicial error.
Appeal dismissed.
BRITT and VAUGHN, JJ., concur.